Valentine, J.:
I concur in the judgment of this court affirming the judgment of the court below, but I do not concur in the opinion delivered by my brother Brewer. There are several things contained in the opinion in which I do not concur; but I wish to mention only one of them particularly. Brother Brewer seems to found his decision of the first question involved in the case upon the decision made in the case of Burton v. Boyd, 7 Kas. 17. Now I do not think that that ease is any authority for the present case. It is true, the first paragraph of the syllabus in that case seems to be nearly applicable to the present case; but still, the facts of the two cases are so unlike that the decision in that case cannot be any authority for the decision in this case. In that case, a verdict was rendered against Burton, and he immediately moved for a new trial, and his motion was sus*463tained. In the present case, certain special findings of fact were made, probably in favor of the railroad company, and the railroad company immediately moved for judgment on the verdict, and the motion was overruled; and it is this ruling of which the railroad company now complains.
The first paragraph of the syllabus in the Burton case reads as follows:
“A party against whom no judgment has been rendered or final order made, and who, after the trial in the court below, moved for and obtained an order granting him a new trial, has no good reason to complain in this court of the action of the court below.”
Now to make this syllabus applicable to the present case, a very important fact, and the principal fact in this case, must be inserted, making the syllabus read as follows:
“A party against whom no judgment has been rendered or final order made, and who, after the trial in the court below, [and after certain special findings of fact have been made, probably in his favor, moved for judgment in his own favor upon such verdict, and the court below overruled the motion, and then afterward] moved for and obtained an order granting him a new trial, has no good reason to complain in this court of the action of the court below.”
All the above words in brackets belong to this case, but do not belong to the Burton case. The Burton case was brought to the supreme court for the purpose of reversing a judgment rendered against Burton’s co-defendant in the district court, John Shoemaker; while this case is brought by the railroad company to this court for the purpose of reversing the order of the district court overruling the railroad company’s motion for a judgment upon the verdict of the jury. It will therefore be seen that the Burton case is no authority in this case. The decision in the Burton case is unquestionably correct; but whether a similar decision rendered in the present case can be said to be correct, is doubtful. The decision in the present case goes a long way beyond that made in the Burton case. I think, however, the decision in the present case is correct. There is no statute authorizing the railroad com*464pany to bring the case to this court, unless it is the third subdivision of § 542 of the code. That subdivision, with what precedes it, provides that “an order that involves the merits of an action, or some part thereof,” may be brought to the supreme court on petition in error. My construction of that clause is that the order mentioned therein is one that involves the merits of an action, or some part thereof, by way of adjudication, and that it is not an order that leaves the merits of the whole action and every part thereof still to be adjudicated and determined. There may be some doubt as to whether' this is the correct interpretation of that clause, but still I think it is, and hereafter I think that such must be held to be the correct interpretation. This is the first time, in my opinion, that the question has ever been decided by this court; or, to speak more correctly, this is the first time that it has ever been held by this court that a party moving for a judgment upon a verdict cannot bring petition in error directly to this court from the order of the district court overruling such motion.